Exhibit 10.52
EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED RESTRICTED STOCK
FIRST AMENDMENT
          THIS FIRST AMENDMENT TO THE EXTERRAN HOLDINGS, INC. AWARD NOTICE FOR
TIME-VESTED RESTRICTED STOCK (the “Amendment”) is entered into by and between
Exterran Holdings, Inc., a Delaware corporation (the “Company”), and Stephen A.
Snider (the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Company previously granted to the Participant, on
March 4, 2008, 20,060 shares of restricted stock of the Company under the
Exterran Holdings, Inc. Amended and Restated 2007 Stock Incentive Plan (the
“Plan”), pursuant to the terms and conditions of an Award Notice for Time-Vested
Restricted Stock (the “Award Notice”) and the Plan; and
          WHEREAS, subject to the consent of the Participant, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) may, in its
sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan; and
          WHEREAS, the Committee has determined that the Participant’s
termination of employment with the Company (other than due to Cause, death or
Disability) shall constitute “Retirement” under the Plan; and
          WHEREAS, the Committee and the Participant desire to amend the Award
Notice to make certain changes with regard to the vesting provisions of the
Award Notice;
          NOW, THEREFORE, effective as of October 27, 2008, the Award Notice is
hereby amended as follows:
          1. Section 4 of the Award Notice is hereby amended to read as follows:
     “4. Termination of Employment. If your employment with the Company or an
Affiliate terminates for any reason (other than as a result of death, Disability
or Retirement), the unvested portion of your Award will be automatically
forfeited on the date of such termination unless the Compensation Committee
directs otherwise. If your employment with the Company terminates as a result of
your death, Disability or Retirement, on or after October 28, 2008, the unvested
portion of your Award will immediately vest in full and all restrictions
applicable to your Award will cease as of the date of your termination.”

1



--------------------------------------------------------------------------------



 



          2. The Award Notice shall remain in full force and effect and, as
amended by this Amendment, is hereby ratified and affirmed in all respects.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of October 27, 2008.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Stephen M. Pazuk    
 
      Chairman, Compensation Committee    
 
                PARTICIPANT    
 
                          Stephen A. Snider    

3